Citation Nr: 0934409	
Decision Date: 09/14/09    Archive Date: 09/23/09

DOCKET NO.  04-06 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable disability rating for 
bilateral inguinal hernia.

2.  Entitlement to a disability rating greater than 
30 percent for arteriosclerotic heart disease with old 
interior wall infarct.

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Texas Veterans Commission





ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from April 1981 to July 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2003 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas.  Although the Veteran requested an RO 
hearing when he perfected his appeal in March 2004, he 
subsequently withdrew this request in August 2004.  See 
38 C.F.R. § 20.704.

In June 2006, the Board remanded the Veteran's appeal to the 
RO via the Appeals Management Center (AMC) in Washington, DC, 
for additional development.

With respect to entitlement to an increased rating claim for 
arteriosclerotic heart disease with old interior wall infarct 
(heart disability) and a TDIU, the issues must be REMANDED 
again to the RO/AMC.  VA will notify the Veteran if further 
action is required on his part.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran's service-connected bilateral inguinal hernia 
is not manifested by any current residuals.



CONCLUSION OF LAW

The criteria for a compensable disability rating for a 
bilateral inguinal hernia have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.114, 
Diagnostic Code (DC) 7338 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In letters issued in May 2003, January 2004, and June 2006, 
VA notified the appellant of the information and evidence 
needed to substantiate and complete his claim, including what 
part of that evidence he was to provide and what part VA 
would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  These letters informed the appellant 
to submit medical evidence showing that his service-connected 
bilateral inguinal hernia had worsened.  The Veteran also was 
informed of when and where to send the evidence.  After 
consideration of the contents of these letters, the Board 
finds that VA has satisfied substantially the requirement 
that the Veteran be advised to submit any additional 
information in support of his claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

As will be explained below in greater detail, the evidence 
does not support granting an increased rating for bilateral 
inguinal hernia.  The claimant also has had the opportunity 
to submit additional argument and evidence and to participate 
meaningfully in the adjudication process.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Additional notice of the five elements of a service-
connection claim was provided in April 2006 and in the June 
2006 VCAA notice letter, as is now required by 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thus, 
the Board finds that VA met its duty to notify the appellant 
of his rights and responsibilities under the VCAA. 

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court), in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008), clarified VA's notice obligations in 
increased rating claims.  Under Vazquez-Flores, 38 U.S.C.A. 
§ 5103(a) now requires, at a minimum, that the Secretary 
notify the claimant that, to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.

The VCAA notice letters issued to the Veteran and his service 
representative in this appeal correctly requested evidence 
showing that his service-connected bilateral inguinal hernia 
had increased in severity, properly identified the sources of 
such evidence, and also invited the Veteran to submit 
statements from other individuals who could describe from 
their knowledge and personal observations how his service-
connected bilateral inguinal hernia had worsened.  

The Board notes that the Federal Circuit had held previously 
that any error in VCAA notice should be presumed prejudicial 
and VA must bear the burden of proving that such an error did 
not cause harm.  Sanders v. Nicholson, 487 F.3d 881 (2007).  
The Supreme Court recently reversed the Federal Circuit's 
decision in Sanders, finding it unlawful in light of 38 
U.S.C.A. § 7261(b)(2) which provides that, in conducting 
review of decision of the Board, a court shall take due 
account of the rule of prejudicial error.  The Supreme Court 
essentially held in Sanders that-except in cases where VA 
has failed to meet the first requirement of 38 C.F.R. 
§ 3.159(b) by not informing the claimant of the information 
and evidence necessary to substantiate the claim-(1) the 
burden of proving harmful error must rest with the party 
raising the issue; (2) the Federal Circuit's presumption of 
prejudicial error in Sanders imposed an unreasonable 
evidentiary burden upon VA and encouraged abuse of the 
judicial process; and (3) determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In light of the Supreme Court's recent decision in Sanders, 
the Board finds that, although the VCAA notice letters issued 
in this case did not indicate that the Veteran also could 
submit evidence showing the effect that worsening of his 
bilateral inguinal hernia had on his employment and daily 
life, any failure to satisfy the duty to notify in that 
regard is not prejudicial.  See Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007), rev'd sub nom., Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).  

With respect to the timing of the notice, the Board points 
out that the Court has held that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, 
because the appellant's increased rating claim is being 
denied in this decision, any question as to the appropriate 
disability rating or effective date is moot and there can be 
no failure to notify the appellant.  See Dingess, 19 Vet. 
App. at 473.  There has been no prejudice to the appellant, 
and any defect in the timing or content of the notices has 
not affected the fairness of the adjudication.  See Mayfield, 
444 F.3d at 1328. 

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the RO and the Board, although he declined to do so.  It 
appears that all known and available records relevant to the 
issue on appeal have been obtained and associated with the 
Veteran's claims file; the Veteran has not contended 
otherwise.

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Veteran 
has been provided with VA examinations which address the 
current nature and severity of his service-connected 
bilateral inguinal hernia.  Thus, the Board finds that 
additional examinations are not required.  In summary, VA has 
done everything reasonably possible to notify and to assist 
the Veteran and no further action is necessary to meet the 
requirements of the VCAA.

The Veteran contends that his service-connected bilateral 
inguinal hernia is more disabling than currently evaluated.

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be 
determined, the average impairment of earning capacity. 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities and the criteria that must 
be met for specific ratings.  The regulations require that, 
in evaluating a given disability, the disability be viewed in 
relation to its whole recorded history.  38 C.F.R. § 4.2; see 
also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Veteran's service-connected bilateral inguinal hernia 
currently is evaluated as zero percent disabling (non-
compensable) under 38 C.F.R. § 4.114, DC 7338.  See 38 C.F.R. 
§ 4.114, DC 7338 (2008).

DC 7338 provides that a zero percent rating will be assigned 
for an inguinal hernia that is small, reducible or without 
true hernia protrusion.  A zero percent rating also will be 
assigned for an inguinal hernia which is not operated but 
remediable.  A 10 percent rating will be assigned for 
postoperative recurrent inguinal hernia which is readily 
reducible and well supported by a truss or belt.  A 
30 percent rating will be assigned for a small postoperative 
recurrent inguinal or unoperated irremediable inguinal hernia 
which is not well supported by a truss or not readily 
reducible.  A maximum 60 percent rating will be assigned for 
a large, postoperative, recurrent inguinal hernia which is 
not well supported under ordinary conditions and not readily 
reducible or when considered inoperable.  Id.

A Note to DC 7338 provides that a 10 percent rating will be 
added for bilateral involvement, provided the second hernia 
is compensably disabling.  This means that the more severely 
disabling hernia is to be evaluated, and 10 percent, only, 
added for the second hernia, if the latter is of a 
compensable degree.  Id.

The recent medical evidence shows that, on VA examination in 
June 2003, the Veteran stated that he had undergone a left 
inguinal hernia repair during active service.  "It has 
healed and there are no problems with it.  He has no pain."  
The Veteran also stated that he only experienced slight 
discomfort "at times in the area of the incision, but there 
is no recurrence of the hernia."  Physical examination 
showed a scar in the left inguinal hernia area "which is 
perfectly flat and normal with no problems with it."  

On VA examination in September 2004, it was noted that the 
Veteran had a left inguinal hernia surgical repair in 1991 
during active service "but has not had any problems related 
to this."  

On VA examination in January 2005, it was noted that the 
Veteran had a left inguinal hernia repair in 1990 during 
active service "with unremarkable recovery."  The VA 
examiner reviewed the Veteran's claims file, including his 
service treatment records.  The VA examiner also noted that 
the September 2004 VA examination report indicated that the 
Veteran had hernia surgery in 1991 "and stated specifically 
that he had had no problems related to this."  Physical 
examination showed a residual 4-inch scar in the left 
inguinal area.  The scar was elevated slightly.  It was not 
tender.  There was no loss of underlying tissue and no 
evidence of recurrence.  There was no significant abnormality 
noted in the right inguinal hernia area.  The VA examiner 
determined that the Veteran was completely asymptomatic of a 
left inguinal hernia since surgical repair in 1990.  This 
examiner also stated that the Veteran "is not asking for 
increased service connection or this problem."  The 
diagnosis was post-operative status repair of left inguinal 
hernia with no evidence of recurrence.

The Board finds that the preponderance of the evidence is 
against assigning a compensable disability rating for the 
Veteran's service-connected bilateral inguinal hernia.  The 
medical evidence shows that the Veteran's hernia has not 
reoccurred since it was operated on during active service.  
The Veteran himself denied that his hernia had reoccurred on 
VA examination in June 2003.  At that time physical 
examination showed no problems with in the area of the 
Veteran's left inguinal hernia.  The Veteran again denied 
having any problems with his inguinal hernia on VA 
examination in September 2004.  Finally, on VA examination in 
January 2005, physical examination showed that the Veteran 
was completely asymptomatic of his prior bilateral inguinal 
hernia following surgical repair and "unremarkable 
recovery" during active service.  The VA examiner also 
determined in January 2005 that there was no evidence of 
hernia recurrence.  There was no evidence of a right inguinal 
hernia.  Absent evidence that the Veteran's service-connected 
bilateral inguinal hernia is manifested by a recurrent hernia 
which is readily reducible and well supported by a truss or 
belt (i.e., at least a 10 percent rating under DC 7338), the 
Board finds that the criteria for a compensable disability 
rating for bilateral inguinal hernia have not been met.  See 
38 C.F.R. § 4.114, DC 7338.

The potential application of 38 C.F.R. § 3.321(b)(1) (2008) 
has been considered.  As noted, the evidence shows that the 
Veteran does not experience any compensable disability as a 
result of his service-connected bilateral inguinal hernia.  
Thus, the evidence of record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1) (2008).  In this 
regard, the Board finds that there has been no showing by the 
Veteran that his bilateral inguinal hernia has resulted in 
marked interference with his employment or necessitated 
frequent periods of hospitalization beyond that contemplated 
by the rating schedule.  In the absence of such factors, the 
Board finds that the criteria for submission for assignment 
of an extraschedular rating pursuant to 38 C.F.R. § 
3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to a compensable disability rating for bilateral 
inguinal hernia is denied.


REMAND

The Veteran contends that his service-connected 
arteriosclerotic heart disease with old interior wall infarct 
(heart disability) is more disabling than currently 
evaluated.  He also contends that he is entitled to a TDIU 
because his service-connected disabilities preclude him from 
securing or maintaining substantially gainful employment.

With respect to the Veteran's increased rating claim for a 
heart disability, the Board notes that a review of the claims 
file indicates that there are additional relevant VA 
treatment records that have not been obtained by the RO/AMC.  
Specifically, the VA examiner who saw the Veteran in 
September 2008 noted in his VA examination report dated on 
September 12, 2008, that the Veteran's cardiologist had 
indicated that the Veteran would undergo a repeat 
echocardiogram in December 2008.  Based on the results of the 
Veteran's echocardiogram, the cardiologist then would 
determine if the Veteran was eligible to work at his prior 
employment as an iron worker.  A review of the Veteran's 
claims file shows that, although he reported for VA 
echocardiogram on December 2, 2008, the results of this 
echocardiogram were not included in the VA medical records 
printed on April 16, 2009.  It also appears that the Veteran 
was scheduled for additional follow-up cardiac outpatient 
treatment with VA in July 2009.  The most recent VA treatment 
records, however, are dated in January 2009.  Given the 
foregoing, on remand, the RO/AMC must obtain all of the 
Veteran's up-to-date VA and private treatment records, 
including the VA echocardiogram report done on December 2, 
2008.

With respect to the Veteran's TDIU claim, the Board observes 
that the RO/AMC correctly submitted the Veteran's claims file 
to the Director, Compensation & Pension (C&P) Service in June 
2009 for consideration of whether the Veteran was entitled to 
a TDIU on an extraschedular basis.  See 38 C.F.R. § 4.16(b).  
In response, the Director, C&P Service, stated that, without 
the Veteran's most recent cardiology assessment (i.e., the 
December 2008 echocardiogram), he could not provide an 
opinion as to whether the Veteran was entitled to a TDIU on 
an extraschedular basis.  The Board notes that it is 
precluded from assigning a TDIU in the first instance.  Thus, 
on remand, after the Veteran's most recent VA treatment 
records, to include the December 2008 echocardiogram, have 
been obtained, the Veteran's claims file should be 
resubmitted to the Director, C&P Service, for a determination 
of whether the Veteran is entitled to a TDIU.  Id.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran and/or his service 
representative to identify all VA and 
non-VA clinicians who have evaluated or 
treated him for a heart disability in 
recent years.  Obtain outstanding VA 
treatment records that have not been 
associated with the claims file already, 
including an echocardiogram report dated 
on December 2, 2008.  Once signed 
releases are received from the Veteran, 
obtain outstanding private treatment 
records that have not been associated 
with the claims file already.  A copy of 
any negative response(s) should be 
included in the claims file.

2.  Then, after conducting any additional 
indicated development, readjudicate the 
claim for a disability rating greater 
than 30 percent for arteriosclerotic 
heart disease with old interior wall 
infarct.  If the benefit is granted such 
that his combined disability evaluation 
meets the schedular requirements for a 
TDIU, readjudicate the TDIU issue.  

3.  If the combined disability evaluation 
does not meet the schedular requirements 
for a TDIU, refer the Veteran's claim of 
entitlement to a total disability rating 
based on individual unemployability to 
the Director, Compensation and Pension 
Service, pursuant to the provisions of 
38 C.F.R. § 4.16(b).  The claims file 
must be provided for review.  All 
applicable laws and regulations should be 
considered.  A copy of any decision(s) by 
the Director, Compensation and Pension 
Service, must be included in the claims 
file.

4.  If the benefits sought on appeal 
remain denied, the Veteran and his 
service representative should be provided 
a supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


